Citation Nr: 0323325	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 16, 
1999 for an increased 50 percent rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran served on active duty from July 1961 to September 
1967.

The matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 RO decision that granted an 
increased rating, from 0 percent to 50 percent, for service-
connected PTSD, effective November 16, 1999.  The veteran 
appeals for an earlier effective date for the increased 
rating.  A hearing before the Board had been scheduled for 
February 2002, but the veteran did not appear.


FINDINGS OF FACT

1.  On November 16, 1999, the RO received a claim from the 
veteran which it treated as a claim for an increase in a 0 
percent rating for PTSD.  

2.  The RO subsequently increased the rating for PTSD to 50 
percent, effective November 16, 1999.

3.  It is not factually ascertainable that PTSD increased in 
severity on a date within the year prior to the November 16, 
1999 claim for increased rating.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 16, 
1999, for a 50 percent rating for PTSD, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from July 1961 to September 
1967.

In a March 1968 decision, the RO granted service connection 
and a 10 percent rating for bronchial asthma, and granted 
service connection and a 0 percent rating for a left hand 
middle finger scar.  Service connection and ratings were made 
effective with release from active duty in September 1967.

The RO denied a claim for service connection for PTSD in May 
1990, and subsequently denied applications to reopen the 
claim in March 1993 and March 1994.  In April 1997, the RO 
received the veteran's application sought to reopen the claim 
for service connection for PTSD.  In a May 1998 decision, 
considering additional evidence, the RO granted service 
connection and 0 percent rating for PTSD, effective with the 
April 1997 reopened claim.  The veteran did not appeal these 
decision.

On November 16, 1999, the veteran filed a claim which the RO 
later treated as a claim for an increased rating for PTSD, 
although documents filed by the veteran on that date make no 
mention of PTSD.  On an income-net worth, and employment 
statement (used for filing for non-service-connected 
pension), submitted on November 16, 1999, he indicated that 
he had been not been hospitalized within the last 12 months, 
and that during that time he had received outpatient care for 
asthma and arthritis at the Montgomery, Alabama VA Medical 
Center (VAMC).  In an accompanying statement in support of 
claim, submitted on November 16, 1999, the veteran said that 
all his treatment for asthma, arthritis, and other ailments 
had been at the Montgomery VAMC.  

In December 1999, the RO requested records from the 
Montgomery VAMC for the period starting in January 1999.  The 
VAMC thereafter submitted outpatient records indicating 
treatment in October and November 1999 for physical ailments.

On VA examination in January 2000, the current severity of 
PTSD was described.

In an August 2000 decision, the RO increased the PTSD rating 
to 50 percent, effective with the November 16, 1999 claim.

The veteran thereafter appealed for an earlier effective date 
for the increased 50 percent rating for PTSD.  In various 
statements, he claimed the increased rating should be 
effective from when he first filed for service connection in 
the early 1990s, or that it should be from when service 
connection became effective in 1997.

Additional VA treatment records from 2000 through 2001 
primarily concern physical ailments.

In view of an allegation from the veteran that not all 
records had been considered, the RO wrote him in December 
2000.  The RO told him what records had been considered, and 
asked him to specifically identify what other records of VA 
treatment he believed had not been obtained.  He did not 
respond.

II.  Analysis

Through discussions in correspondence, the RO decision, and 
the statement of the case, the VA has informed the veteran of 
the evidence necessary to substantiate his claim and of his 
and the VA's mutual responsibilities for providing evidence.  
Identified medical records have been obtained.  The RO 
obtained identified VA medical records from the time 
preceding the increased rating claim.  The RO also asked the 
veteran to specify if there were other relevant records which 
had not been obtained, but he did not respond.  Under the 
circumstances, the VA has satisfied the notice and duty to 
assist provisions of the law with respect to the claim on 
appeal.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO denied service connection for PTSD in May 1990, and in 
March 1993 and March 1994 denied applications to reopen the 
claim.  Based on a reopened claim, a May 1998 RO decision 
granted service connection and a 0 percent rating for PTSD, 
effective with an April 1997 claim to reopen.  As the veteran 
did not appeal these decisions, they are final.  See 
38 U.S.C.A. § 7105.  Thus the effective date for any later 
increase in the 0 percent rating for PTSD must be determined 
in relation to a later increased rating claim.

The veteran filed a claim on November 16, 1999, and the RO 
subsequently treated this as a claim for an increase in the 0 
percent rating for PTSD.  The Board notes, however, that the 
documents submitted by the veteran on November 16, 1999 did 
not indicate that an increased rating for PTSD was being 
claimed (other benefits were claimed).  See 38 C.F.R. § 3.155 
(even an informal claim must identify the benefit being 
sought).  In any event, the Board will assume that the 
November 16, 1999 claim was a claim for an increased rating 
for PTSD, and the effective date for the increased rating 
must be determined in relation to that claim.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

There is no evidence of any treatment for PTSD within the 
year prior to the November 16, 1999 increased rating claim.  
VA medical records in the time immediately preceding the 
claim pertain to physical problems, not PTSD.  It is not 
factually ascertainable that PTSD increased in severity on 
any particular date within the year preceding the November 
16, 1999 claim.  Thus, the rating for PTSD may not be 
increased from 0 percent to 50 percent prior to the November 
16, 1999 claim.

As the preponderance of the evidence is against the claim for 
an earlier effective date for an increased 50 percent rating 
for PTSD, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date for an increased 50 percent rating 
for PTSD is denied.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

